DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive.
	Regarding claim 11:
	While claim 11 has been rejected with the combination of Merlin et al. (US 2015/0063190 A1) hereinafter Merlin, Bao et al. (US 2015/0010019 A1) hereinafter Bao, and Kubota et al. (US 2014/0126495 A1) hereinafter Kubota, applicant argues on pages 5-6 of the remarks, Kubota does not disclose determining to apply a padding alternative to a subchannel allocated to the STA based on a Physical layer Protocol Data Unit (PPDU) frame length indicated by the trigger frame.  
The examiner respectfully disagrees with applicant’s arguments.
	The combination of Merlin, Bao, and Kubota, teaches the above limitation and in particular, Kubota teaches (grants based on available resources; para. 39 and Fig. 3, UE determines to allocate transmission PDU data based on transmission allowance of grant, allowance/grants based on transmission block/structure of PDU; para. 34-35 and Fig. 3, include additional data instead of padding; para. 37 and Fig. 3).  Additionally, as indicated on pages 6-7 of the OA of 6/18/2020, para. 39 discloses grants based on available resources where grants are described as number of bits or window, along with 
	Regarding claim 22:
	While claim 22 has been rejected with the combination of Lou et al. (US 2013/0286959 A1) hereinafter Lou, Zhang et al. (US 2015/0365263 A1, citations from U.S. Provisional Application No. 62/034,502) hereinafter Zhang, and Seok (US 2012/0170565 A1) hereinafter Seok, applicant argues on page 7 of the remarks, Luo does not disclose include "a duration of each of the HE-LTF elements is determined according to an indication included in the trigger frame".
The examiner respectfully disagrees with applicant’s arguments.
	The combination of Luo, Zhang, and Seok, teaches the above limitation and in particular, Luo teaches (LTF field [HE-LTF element] of two OFDM symbols in UL COBRA session, assigned by AP by UL COBRA management frame; para. 276 based on broadest and reasonable interpretation, UL COBRA transmission based on sCTS; para. 283 where information in sCTS for UL transmission is an indication of LTF duration, device transmission triggered by sCTS including sub-channel assignment from AP; para. 318).  The examiner notes applicant's specification in para. 190 states "HE-LTF length may be represented in units of an OFDM symbol duration (or in OFDM symbols)".  Further, applicant's provisional application # 62/146899 on page 27 states "lengths of transmission intervals for the HEW-STF, HEW-LTF, and HEW SIG-B field In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).    

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 21 has been renumbered 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. (US 2015/0063190 A1) hereinafter Merlin, in view of Kubota et al. (US 2014/0126495 A1) hereinafter Kubota, and further in view of Bao et al. (US 2015/0010019 A1) hereinafter Bao.
	Regarding Claim 11, Merlin teaches a method for transmitting data to an Access Point (AP) by a Station (STA) in a Wireless Local Area Network (WLAN) (describing AP, WLAN; para. 55), the method comprising: receiving a trigger frame from the AP, the trigger frame allocating a plurality of subchannels to the STA and one or more other STAs (grants as clear to transmit (CTX) for STA to transmit; para. 98, CTX including channels; para. 105); generating, for a subchannel allocated to the STA (wireless communication for multiple user terminals, sub-carriers; para. 56), the padding alternative having a length (message exchange with padding with transmission for multiple stations completing transmission at same time; para. 100); and transmitting, to the AP, in response to the trigger frame, a PPDU frame including the data unit added with the padding alternative (user terminal transmits in response to CTX; para. 81, message exchange with padding with transmission for multiple stations; para. 100 and Fig. 8, Fig. 4A showing PPDU), the data unit added with the padding alternative being transmitted in a transmission on the subchannel allocated to the STA (message exchange with padding with transmission for multiple stations; para. 100 and Fig. 8, specifying channel to be used by STA; para. 105), wherein the length of the padding alternative is determined such that the transmission on the subchannel allocated to the STA and transmissions on one or more other subchannels respectively allocated to the one or more other STAs end simultaneously (message exchange with padding with transmission for multiple stations completing transmission at same time; para. 100, STA 120A and STA 120B simultaneously transmitting; para. 112 and Fig. 4A), wherein the PPDU is included in an Orthogonal Frequency Division Multiple Access (OFDMA) Up-Link (UL) Multi-User (MU) transmission (OFDMA system; para. 56, UL-MU-MIMO transmission; para. 111, A-MPDU; para. 110, media access control (MAC) protocol data unit (A-MPDU); para. 88).
determining to apply a padding alternative to a subchannel allocated to the STA based on a Physical layer Protocol Data Unit (PPDU) frame length indicated by the trigger frame, a starting time of transmission of a data unit, and a length of the data unit on the subchannel allocated to the STA, wherein generating the padding alternative comprises dividing a first Aggregated MAC Protocol Data Unit (A-MPDU) subframe into a plurality of fragments, and including a first fragment of the plurality of fragments divided from the first Aggregated MAC Protocol Data Unit (A-MPDU) subframe in the padding alternative.
	However, in the same field of endeavor, Kubota teaches determining to apply a padding alternative to a subchannel allocated to the STA based on a Physical layer Protocol Data Unit (PPDU) frame length indicated by the trigger frame (UE determines to allocate transmission PDU data based on transmission allowance of grant, allowance/grants based on transmission block/structure of PDU; para. 34-35 and Fig. 3, include additional data instead of padding; para. 37 and Fig. 3), a starting time of transmission of a data unit, and a length of the data unit on the subchannel allocated to the STA (UE creates transmission data allocation based on total 
    PNG
    media_image1.png
    365
    522
    media_image1.png
    Greyscale
).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of Kubota to the system of Merlin, where Kubota’s improved efficiency of data transmission operations (para. 18) along with Merlin’s improved protocol for uplink transmission (para. 07, para. 79)  improves the overall wireless system by improving efficiency of transmissions.
	Kubota does not explicitly disclose wherein generating the padding alternative comprises dividing a first Aggregated MAC Protocol Data Unit (A-MPDU) subframe into a plurality of fragments, and including a first fragment of the plurality of fragments divided from the first Aggregated MAC Protocol Data Unit (A-MPDU) subframe in the padding alternative.
	However, in the same field of endeavor, Bao teaches wherein generating the padding alternative comprises dividing a first Aggregated MAC Protocol Data Unit (A-MPDU) subframe into a plurality of fragments, and including a first fragment of the plurality of fragments divided from the first Aggregated MAC Protocol Data Unit (A-MPDU) subframe in the padding alternative (fragmenting a plurality of PDU [PDU subframe]; para. 33, first [fragment of PDU] encapsulated of next PDU will be residual fragmentation of last PDU, makes best use of the residual length; para. 29 and 65).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of Bao along with the modified system of Merlin and Kubota, where Merlin and Kubota’s modified system along with Bao’s improved resource utilization rate (para. 63) improves the overall wireless system by improving efficiency.
	Regarding claim 12, Merlin does not explicitly disclose determining the length of the padding alternative based on the PPDU frame length indicated by the trigger frame, the starting time of transmission of the data unit, and the length of the data unit on the subchannel allocated to the STA.
	However, in the same field of endeavor, Kubota teaches determining the length of the padding alternative based on the PPDU frame length indicated by the trigger frame (UE determines to allocate transmission PDU data based on transmission allowance of grant, allowance/grants based on transmission block/structure of PDU; para. 34-35 and Fig. 3, include additional data instead of padding; para. 37 and Fig. 3), the starting time of transmission of the data unit, and the length of the data unit on the subchannel allocated to the STA (Fig. 3 showing grant length, non-scheduled data, scheduled data, and additional scheduled data, 

    PNG
    media_image1.png
    365
    522
    media_image1.png
    Greyscale

filling “padding” data with additional scheduled actual data for portion allocated but not used rather than blank or "padding" data; para. 37).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of Kubota to the system of Merlin, where Kubota’s improved efficiency of data transmission operations (para. 18) along with Merlin’s improved protocol for uplink transmission (para. 07, para. 79)  improves the overall wireless system by improving efficiency of transmissions.
	Regarding claim 13, the combination of Merlin, Kubota, and Bao, specifically, Merlin teaches the data unit added with the padding alternative includes a second Aggregated MAC Protocol Data Unit (A-MPDU) (A-MPDU in UL using UE; para. 88).
	Regarding claim 19, the combination of Merlin, Kubota, and Bao, specifically, Merlin teaches a starting time of transmission of the data unit on the subchannel allocated to the STA is identical to respective starting times of transmissions of one or more data units on the one or more other sub channels (transmissions sent simultaneously from multiple STAs to an AP; para. 78, Fig. 4A showing same start time).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Kubota, in view of Bao, and further in view of Seok (US 2012/0170565 A1) hereinafter Seok.
	Regarding claim 14, the combination of Merlin and Kubota does not explicitly disclose the padding alternative includes an A-MPDU padding, and the A-MPDU padding includes one or more 4-octet A-MPDU subframes having null data.
	However, in the same field of endeavor, Bao teaches the padding alternative includes an A-MPDU padding (fragmenting a plurality of PDU [aggregate PDU]; para. 33, first [fragment of PDU] encapsulated of next [aggregate] PDU will be residual fragmentation of last PDU, makes best use of the residual length; para. 29 and 65).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of Bao along with the modified system of Merlin and Kubota, where Merlin and Kubota’s modified system along with Bao’s improved resource utilization rate (para. 63) improves the overall wireless system by improving efficiency.
	The combination of Merlin, Kubota, and Bao does not explicitly disclose the A-MPDU padding includes one or more 4-octet A-MPDU subframes having null data.
Seok teaches the A-MPDU padding includes one or more 4-octet A-MPDU subframes having null data (A-MPDU being 4 octet; para. 64, padding being zero bit stream; para. 62).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of Seok with the modified system of Merlin, Kubota, and Bao to improve throughput, where Merlin, Kubota, and Bao’s modified system along with Seok's reduced overhead (para. 21) improves the overall wireless system by reducing resources required for overhead.

Claims 22-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 2013/0286959 A1) hereinafter Lou, in view of Zhang et al. (US 2015/0365263 A1, citations are from U.S. Provisional Application No. 62/034,502) hereinafter Zhang, and further in view of Seok.
	Regarding claim 22, Lou teaches a method for transmitting data to an Access Point (AP) by a Station (STA) in a Wireless Local Area Network (WLAN), (Fig. 1A, base station (BS), local area network (WLAN), wireless transmit/receive unit (WTRU); para. 66-68, para. 74) the method comprising: receiving a trigger frame from the AP, the trigger frame allocating a plurality of subchannels to the STA and one or more other STAs (device transmission triggered by sCTS including sub-channel assignment from AP; para. 318, coordination of multiple STAs; para. 317, Fig. 49 showing multiple STAs, sCTS); a duration of each of the HE-LTF elements is determined according to an indication included in the trigger frame (LTF field [HE-LTF element] of two OFDM symbols in UL COBRA session, assigned by AP by UL 
	Lou does not explicitly disclose generating, for a subchannel allocated to the STA, a padding having a length; and transmitting, to the AP, a Physical layer Protocol Data Unit (PPDU) frame including a data unit added with the padding, the data unit added with the padding being transmitted in a transmission on the subchannel allocated to the STA, wherein the length of the padding is determined such that the transmission on the subchannel allocated to the STA and transmissions on one or more other subchannels respectively allocated to the one or more other STAs end simultaneously, wherein the PPDU is included in an Orthogonal Frequency Division Multiple Access (OFDMA) Up-Link (UL) Multi-User (MU) transmission, wherein the PPDU is one of a plurality of PPDUs including a plurality of respective data units transmitted on the plurality of subchannels, respectively, wherein the starting times of transmission of the plurality of data units are respectively determined based on lengths of respective High Efficiency-Long Training Field (HE-LTF) sections further included in the respective PPDU frames, the HE-LTF sections each including at least one HE-LTF element and each consisting of all the HE-LTF elements in the respective PPDU frame, each HE-LTF element corresponding to a respective OFDM symbols in a time domain and a respective subchannel unit in a frequency domain, wherein respective starting times of transmission of the HE-LTF sections are identical across the plurality of subchannels and respective ending times of transmission of the HE-LTF sections are identical across the plurality of subchannels, wherein the padding includes an A-MPDU padding, and the A-MPDU padding includes one or more 4-octet A-MPDU subframes having null data.
	However, in the same field of endeavor, Zhang teaches generating, for a subchannel allocated to the STA (slide 39 describing / showing padding for each user, slide 10 showing BW of 20MHz with four 5 MHz subchannels, subchannels for users of slide 39), a padding having a length; (slide 39 showing padding with length) and transmitting, to the AP, a Physical layer Protocol Data Unit (PPDU) frame including a data unit added with the padding (slide 39 describing transmitting packets in UL from STA to AP, and HE-PHY and HE-Data with padding), the data unit added with the padding being transmitted in a transmission on the subchannel allocated to the STA (slide 39 showing padding in data unit for transmission on subchannel for different users), wherein the length of the padding is determined such that the transmission on the subchannel allocated to the STA and transmissions on one or more other subchannels respectively allocated to the one or more other STAs end simultaneously (slide 39 describing / showing padding for different users to same duration), wherein the PPDU is included in an Orthogonal Frequency Division Multiple Access (OFDMA) Up-Link (UL) Multi-User (MU) transmission (slide 39 describing UL multiuser OFDMA), wherein the PPDU is one of a plurality of PPDUs including a plurality of respective data units transmitted on the plurality of subchannels, respectively (slide 39 showing multiple sections including HE-Data for different subchannels for different users), wherein the starting times of transmission of the plurality of data units are respectively determined based on lengths of respective High Efficiency-Long Training Field (HE-LTF) sections further included in the respective PPDU frames (slide 39 showing HE-LTFs prior to HE-data and thus starting times determined based on HE-LTF sections), the HE-LTF sections each including at least one HE-LTF element and each consisting of all the HE-LTF elements in the respective PPDU frame (slide 39 showing HE-LTFs sections for each user, slide 24 describing OFDM symbols (HE-LTF elements) in HE-LTF, indicating including all HE-LTF element in the HE-LTFs section in PPDU frame), each HE-LTF element corresponding to a respective OFDM symbols in a time domain and a respective subchannel unit in a frequency domain (slide 39 showing HE-LTFs on subchannel for different users, slide 14 describing time domain signal for OFDM symbol, slide 52 describing HE-LTF compression in time domain, slide 57 describing GI for HE-LTF, indicating OFDM symbols in time domain and respective subchannel unit in frequency domain), wherein respective starting times of transmission of the HE-LTF sections are identical across the plurality of subchannels and respective ending times of transmission of the HE-LTF sections are identical across the plurality of subchannels (slide 39 showing starting and ending times of HE-LTFs being identical for each user).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of Zhang to the system of Lou, where Lou’s improved spectral efficiency, link performance, and system capacity (para. 101, para. 104, para. 279) and Zhang’s higher spectrum efficiency proposal (slide 2) 
	The combination of Lou and Zhang does not teach wherein the padding includes an A-MPDU padding, and the A-MPDU padding includes one or more 4-octet A-MPDU subframes having null data.
	However, in the same field of endeavor, Seok teaches wherein the padding includes an A-MPDU padding, and the A-MPDU padding includes one or more 4-octet A-MPDU subframes having null data (Fig. 6 showing padding as padding in A-MPDU, A-MPDU being 4 octet; para. 64, padding being zero bit stream; para. 62).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of Seok to the modified system of Lou and Zhang, where Lou and Zhang's modified system along with Seok's reduced overhead (para. 21) improves the overall wireless system by improving efficiency by reducing resources required for overhead.
	Regarding claim 23, Lou does not explicitly disclose a starting time of transmission of the data unit on the subchannel allocated to the STA is identical to respective starting times of transmissions of one or more data units on the one or more other sub channels.
	However, in the same field of endeavor, Zhang teaches a starting time of transmission of the data unit on the subchannel allocated to the STA is identical to respective starting times of transmissions of one or more data units on the one or more other sub channels (slide 39 showing same starting time of HE-Data for different users).
 Zhang’s higher spectrum efficiency proposal (slide 2) improves the system’s spectral efficiency, and improves compatibility between equipment providers by standardization.
	Regarding claim 24, the combination of Lou, Zhang, and Seok, specifically Lou teaches the respective lengths of the HE-LTF sections is determined according to an indication of a number of HE-LTF elements included in the trigger frame (different number [lengths] of S-LTFs [elements] for different STAs; para. 283, device transmission triggered by sCTS including sub-channel assignment from AP; para. 318, coordination of multiple STAs; para. 317, Fig. 49 showing multiple STAs and sCTS, indicating lengths determined by an indication of number of LTF elements in trigger frame).
	Regarding claim 26, Lou does not explicitly disclose the data unit added with the padding includes an Aggregated MAC Protocol Data Unit (A-MPDU).
	However, in the same field of endeavor, Zhang teaches the data unit added with the padding includes an Aggregated MAC Protocol Data Unit (A-MPDU) (slide 5 describing / showing AMPDU with padding).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of Zhang to the system of Lou, where Lou’s improved spectral efficiency, link performance, and system capacity (para. 101, para. 104, para. 279) and Zhang’s higher spectrum efficiency proposal (slide 2) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Merlin et al. (US 2017/0244476 A1) discloses methods and systems for frequency multiplexed communication in dense wireless environments.
	Kim et al. (US 2017/0086212 A1) discloses uplink multi-user transmission method in wireless LAN system and apparatus therefor.
	Chun et al. (US 2017/0223665 A1) discloses a multi-user transmission method in wireless communication system and device therefor.

	U.S. Provisional Application No. 62/034,502 of Zhang, having been made of record in the OA of 6/18/2020, is not included in the instant OA.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413